           Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 1 of 20            FILED
                                                                           2021 Sep-03 AM 10:10
                                                                           U.S. DISTRICT COURT
                                                                               N.D. OF ALABAMA




                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ALABAMA
                              SOUTHERN DIVISION

TERRICA N. EVANS,                         )
                                          )
               PLAINTIFF.                 )
                                          )
VS.                                       )   CASE NO:
                                          )
MONEY NETWORK FINANCIAL, LLC,             )
WALMART & SEDGWICK,                       )
                                          )
               DEFENDANTS.                )

                                 COMPLAINT

      Comes now the Plaintiff, through counsel, and makes the

following complaint:

                               INTRODUCTION

      1.       Congress enacted the Employee Disability Income

Security Act (“ERISA”) to provide basic protections for

employees with respect to employee benefit plans offered by

their employers. See 29 U.S.C. § 1001(a). Congress explicitly

found that the protections in ERISA were necessary to strengthen

principles of fiduciary responsibility to participants.

      2.       The Defendants Walmart and its agents Sedgwick & Money

Network in this case (collectively and jointly and severally

referred to as “Walmart Money Network”) have engaged in a scheme

to undermine ERISA by refusing to invest in appropriate security

measures to avoid identity theft and cybersecurity threats while
         Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 2 of 20



at the same touting its money cards as safe and secure and

charge fees for use of the same. Plaintiff brings this class

action complaint, on behalf of herself and all others similarly

situated, to end Walmart Money Network’s illegal and abusive

practices.

    3.       Walmart Money Network encourages employees throughout

the country to use the Money Network Card to receive salary,

disability and other pay due from Walmart.

     4.      Walmart and Sedgwick place benefits from an employee’s

disability policies and other compensation on the Money Network

Card (also hereinafter referred to as “Card”). See 29 U.S.C. §

1002(1) (defining “employee disability/compensation benefit

plan” and “disability/compensation plan” under ERISA to mean any

plan, fund, or program established or maintained by an employer

that by its express terms or as a result of surrounding

circumstances “provides disability income to employees.”)

    5.       Employees are eligible for disability benefits,

compensation, etc. as defined by the Act. see 29 U.S.C. 1002(1)

(defining “employee welfare benefit plan” and “welfare plan”

under ERISA to mean any plan, fund, or program which was

heretofore or is hereafter established or maintained by an

employer or by an employee organization, or by both, to the

extent that such plan, fund, or program was established or is
         Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 3 of 20



maintained for the purpose of providing for its participants or

their beneficiaries disability benefits in the event of injury.

   6. According to the U.S. Department of Labor, the Employee

Disability Income Security Act (ERISA) protects an employee’s

plan's assets by requiring that those persons or entities who

exercise discretionary control or authority over plan management

or plan assets, have discretionary authority or responsibility

for the administration of a plan, or provide investment advice

to a plan for compensation or have any authority or

responsibility to do so are subject to fiduciary

responsibilities.

    7.     Plan fiduciaries include, for example, plan trustees,

plan administrators, and members of a plan's investment

committee. Hence, both Walmart and Sedgwick, as administrators

and Money Network, as their distribution agent, are plan

fiduciaries.


    8. The Labor Department goes on to state that “the primary

responsibility of fiduciaries is to run the plan solely in the

interest of participants and beneficiaries and for the exclusive

purpose of providing benefits and paying plan expenses.

Fiduciaries must act prudently. .         .Fiduciaries who do not

follow these principles of conduct may be personally liable to
         Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 4 of 20



restore any losses to the plan, or to restore any profits made

through improper use of plan assets. Courts may take whatever

action is appropriate against fiduciaries who breach their

duties under ERISA including their removal.”

    9.     In this case, the Walmart Money Network operated and

exploited the Plan to maximize its own profit and shift the

burden of and otherwise pass the costs and damages associated

with employee losses due to cybersecurity, fraud and theft off

to Plan participants.


    10.      This lawsuit seeks:

  (A)        a declaration that the defendants have failed to

impose reasonable security measures to prevent theft of

disability and other compensation benefits off of employee’s

Money Network Cards and the benefits placed thereon and to

mitigate and minimize damage in the case of theft;

  (B)        a declaration that the defendant Walmart’s plan fails

to have a reasonable process for investigating and replacing

stolen or compromised funds in the case of theft or

cybersecurity breaches;

  (C)        a declaration that administrative and other fees

associated with security and administration of the Card and

charged to employees have not been reasonably used to prevent
         Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 5 of 20



theft and cybersecurity and are thereby due to be refunded;

   (D)       refund to Plaintiff and the Class of all fees paid for

maintenance of said card and convenience and establish an ERISA

compliant procedure for making claims for cybersecurity

breaches, fraud and theft against employee plan participants;

   (E)       an order retroactively reforming the Plan to comply

with ERISA’s fiduciary responsibilities in regard to

cybersecurity and theft in order to make the class whole and to

prevent Defendants’ unjust enrichment;

   (F)       payment to Plaintiff and the Class of all amounts due

under the Plan as if they had complied with ERISA and imposed

appropriate measure to prevent theft of compensation benefits

and provided a reasonably safe plan compliant with The Employee

Disability Income Security Act (ERISA);

   (G)       an injunction barring Defendants from continuing to

issue cards and benefit payments to cards without adequate

theft, fraud and cybersecurity protections and an ERISA

compliant and reasonable procedure for making claims for theft,

cybersecurity breaches and fraud.

                          JURISDICTION AND VENUE

   11.       This Court has subject matter jurisdiction over the

ERISA claims under 29 U.S.C. § 1132(e)(1). This Court also has

subject matter jurisdiction pursuant to 28 U.S.C. § 1332(d)(2)
         Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 6 of 20



as the amount in controversy exceeds the jurisdictional minimum.

   12.       This Court is a proper venue under 28 U.S.C. §

1391(b)(2) because a substantial part of the events or omissions

giving rise to the claims asserted in this complaint occurred in

this judicial district; to wit, the benefits owed under ERISA

were due and owing to Plaintiffs in this judicial district,

which is where the Plaintiffs were employed.

                                 PARTIES

    13.      Plaintiff Terrica N. Evans was, during the relevant

period, an Employee for Walmart and used the Walmart Money

Network.     She resides in Birmingham, Alabama.

    14.      Defendant Money Network is a distribution agent and

service provider as defined by ERISA and it is located at 2900

Westside Parkway, Alpharetta, GA 30004. At all times relevant

hereto Money Network acted as the agent of Walmart for purposes

of distribution of payroll and disability benefits, therefore

the acts of Money Network constitute the acts of Walmart. Money

Network provided a plan service to Sedgwick and Walmart by

permitting them to place Plan, disability and compensation

benefits on its electronic debit Money Network Card (“also

hereinafter referred to as “Card”).

    15.      Defendant Walmart was the employer and plan

provider/sponsor as defined by ERISA and it is located at 702 SW
      Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 7 of 20



8th Street, Bentonville, AK 72712. Walmart was Money Network’s

principal for purposes of distribution of compensation and

disability benefits for the Plan.

    16.      Defendant Compensation and Long Term Disability Plan

(“Plan”) is an employee benefit plan as defined in 29 U.S.C.

§1002(3) that is sponsored and administrated by Defendant

Walmart.

     17.   Defendant Sedgwick, at all times relevant hereto was

the agent of Walmart and it administered the Plan as its agent,

on its behalf and as defined by ERISA. It is located at 8125

Sedgwick Way, Memphis, TN 38125. Sedgwick caused disability

benefit and compensation funds to be placed onto the Walmart

Money Network Card and on behalf of Walmart and the Plan.

     18.   At all relevant times, Walmart, Sedgwick and Money

Network were engaged in selling its products in the United

States, including in the state of Alabama.

                            FACTS

      19. The plaintiff was employed by Walmart in September

2018 and used a Walmart Money Network Card to have her Walmart

salary and benefit deposited onto.

     20. The plaintiff suffered a debilitating auto accident in

2018 unrelated to her job at Walmart and was placed in a coma

and ultimately lost her ability to walk.
         Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 8 of 20



     21. Beginning in September 2018 and while she was in a coma

and recovering from the coma, her estranged mother, Leona Evans,

with the help of Walmart, Sedgwick and Money Network, but

without any authority or authorization, gained control of the

plaintiff’s financial affairs, including her Walmart Money

Network Card and identification information, passwords, etc.

     22. Over $1, 000.00 in salary and disability benefits that

were placed on the Money Network Card by Walmart were stolen

from the plaintiff while she was in a coma and recovering

shortly thereafter and after Walmart, Sedgwick and Money Network

had been placed on notice that the plaintiff was in a coma and

unable to manage her own affairs and that she was a victim of

fraud.

     23. Since this time, neither Walmart, Sedgwick nor Money

Network, after notice of said theft, fraud and cybersecurity

breaches, has taken the plaintiff’s claims of theft and

cybersecurity breaches seriously nor provided her with a

reasonable, ERISA compliant process for making a claim for

reimbursement of the stolen disability and compensation

benefits.

     24. At the same time, and upon information and belief,

Money Network has charged administrative fees for convenience

and use of said card per its own public disclosures while it has
         Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 9 of 20



not provided a reasonably secure mechanism for detecting and

responding to cybertheft and fraud against Walmart Money Network

card users.

     25. These fees per its public disclosures include, but are

not limited to, a fee for monthly paper statements, withdrawal

fees, shipping fees, cash deposit and reload fees, etc.

     26. Walmart employs thousands of Employees many of whom

exclusively use the Walmart Money Network card to receive

compensation and other benefits.

     27.     The terms for each member of the Class and Walmart

Money Network are the same in all material respects and are

representative of the terms between Walmart Money Network and

each member of the Class.

  THE DISABILITY & COMPENSATION BENEFITS PLAN IS AN ERISA PLAN

   28.       The Plan is designed to provide benefits to employees

whose relationship with Walmart Money Network ends for any

reason, including disability.

   29.       The Plan presumably provides benefits to Employees

based on age, years of service.

   30.       In the event of a former Employee’s serious injury and

temporary long term work separation, his/her disability &

compensation benefits are due the Employee

   31.       At all times relevant, Walmart promised to pay
        Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 10 of 20



disability & compensation benefits to its Employees.

   32.        By its terms, the Plan is an employee benefit plan as

defined by ERISA. See 29 U.S.C. § 1002(2)(A) (defining “employee

disability/compensation benefit plan” and

“disability/compensation plan” under ERISA to mean any plan,

fund, or program established or maintained by an employer that

by its express terms or as a result of surrounding circumstances

“provides disability income to employees”).

    33.       Walmart, Sedgwick and Money Network have created

and/or administered the Plan in a manner that permits them to

avoid paying and otherwise pass off costs associated with

employee theft, fraud and cybersecurity risks to participants in

direct contravention of ERISA’s employee protections.

        34.   Had Walmart, Sedgwick and Money Network complied with

ERISA, Plaintiff would have been provided reasonable

cybersecurity measures which would have prevented the theft of

more than $1, 000.00 in disability and other compensation

benefits and would have provided a reasonable, ERISA compliant

mechanism to investigate said theft and make a claim for said

loss.

        35.   Upon information and belief, Walmart, Sedgwick and

Money Network routinely and systemically ignore fraud, theft and

cybersecurity risks associated with employee compensation and
     Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 11 of 20



disability benefits and otherwise fail to reasonably investigate

claims related to the same.

                         CLASS ALLEGATIONS

     36.   Plaintiff brings this action as an individual case and

as a class action pursuant to Rule 23(a), (b)(2) and (b)(3) of

the Federal Rules of Civil Procedure. The Class is defined as

all persons who used the Walmart Money Network Card during the

Class Period, as further defined and limited below (the “Class”)

and experienced an alleged loss on the Card due to theft,

cybersecurity risks and/or fraud.

   37.     The “Class Period” is the from 9/7/2018 to present,

after consideration of any tolling and accrual issues and ending

on the date of entry of judgment.

   38.     Subject to additional information obtained through

further investigation and discovery, the Class definition may be

expanded or narrowed by amendment or amended complaint.

   39.     Numerosity. The Class is so numerous that joinder of

all members in this action is impracticable. Plaintiffs are

informed and believe, and on that basis allege, that the

proposed Class contains hundreds, if not thousands, of similarly

situated current and former Walmart Employees scattered

throughout at least fifty states. Upon information and belief,

these Employees were parties to substantially similar, if not
     Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 12 of 20



identical, Card terms and were also subject to the same common

scheme depriving them of employee benefits, including, but not

limited to disability & compensation benefits and unreasonable

costs associated with administering said Card.

    40.     Existence and Predominance of Common Questions of Law

and Fact.    Common questions of law and fact exist as to all

members of the Class and predominate over any questions

affecting only individual Class members. These common legal and

factual questions, each of which yield a common answer, include,

but are not limited to, the following:

   (A)      Whether defendants instituted reasonable measures to

prevent theft, fraud and cybersecurity breaches of Employee

compensation and benefits;

   (B)      Whether defendants provide a reasonable means to

investigate claims of theft, fraud and cybersecurity;

   (C)      Whether Plaintiff and the Class are entitled to

refunds of fees and costs and of money lost or stolen after

notice to the defendants of potential theft;

    41.     Typicality. Plaintiff’s claims are typical of the

claims of the Class members in that Plaintiffs and each member

of the Class all suffer similar losses, namely, theft of a Money

Network Card, information and benefits thereon and they have

suffered and will continue to suffer financial hardship and
        Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 13 of 20



other damages as a result of Defendants’ conduct.

    42.     Adequacy of Representation. Plaintiff will fairly and

adequately protect the interests of the Class members. Plaintiff

has retained counsel experienced in complex class actions and in

complex litigation and Plaintiff intends to prosecute this

action vigorously. Plaintiff has no adverse or antagonistic

interests to those of the Class.

    43. Superiority. A class action is superior to all other

available means for the fair and efficient adjudication of this

controversy. Furthermore, even if Class members could afford

such individualized litigation, the court system could not

sustain it. Individualized claims brought by members of the

Class would create the danger of inconsistent or contradictory

judgments arising from the same set of facts. Individualized

litigation would also increase the delay and expense to all

parties and the court system from the issues raised by this

action. By contrast, the class action device provides the

benefits of adjudication of these issues in a single proceeding,

economies of scale, comprehensive supervision by a single court

and no unusual management difficulties under the circumstances

here.

         CLAIMS AGAINST ALL DEFENDANTS JOINTLY AND SEVERALLY

        FIRST CAUSE OF ACTION - DECLARATORY RELIEF UNDER ERISA
     Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 14 of 20



   44.   Plaintiff restates and re-allege the above paragraphs

as if fully set forth in this cause of action.

   45.   Plaintiffs, for themselves and on behalf of all Class

members, seek a declaration pursuant to ERISA § 502(a)(3), 29

U.S.C. § 1132(a)(3), and 28 U.S.C. §§ 2201 and 2202, of their

rights under federal law. Specifically, Plaintiff, for

themselves and on behalf of all Class members, seek a

declaration:

   (A)   That they are “employees”;

   (B)   That Defendant Walmart’s Plan is a “plan” under ERISA

subject to, among other things, ERISA’s fiduciary duty

requirements;

   (C)   That Plaintiffs and Class members are entitled to a

reasonably secure method of receiving their compensation and

disability benefits and an ERISA compliant procedure for seeking

reimbursement of funds lost to avoidable theft, fraud and

cybersecurity risks.

   (D)   That certain Plan provisions violate ERISA; and

   (E)   That Plaintiffs and the Class are entitled to

reformation of the contracts and restitution of benefits lost

due to avoidable theft, fraud and cybersecurity risks in order

to comply with ERISA’s requirements.

          SECOND CAUSE OF ACTION - INJUNCTIVE RELIEF
     Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 15 of 20



   46.   Plaintiffs restate and re-allege the above paragraphs

as if fully set forth in this cause of action.

   47.   Defendants have been refusing to provide participants

with an ERISA compliant procedure for claiming refunds of

compensation and disability benefits lost due to theft,

cybersecurity breaches and fraud on unsecure Cards.

   48.   That practice continues today and has damaged, and is

currently damaging Plaintiff and Class members.

   49.   Plaintiff and Class members, therefore, request that

this Court issue an injunction prohibiting Defendants from

continuing to issue and administer benefit funds relating to

cards without appropriate theft protection and cybersecurity

protections; prohibiting Defendants from continuing to deny

participants a process for requesting refunds of employee

benefits lost due to the absence of reasonable theft, fraud and

cybersecurity protections; prohibiting Defendants from

implementing benefits plans which do not comply with ERISA; and

ordering Walmart, Sedgwick and Money Network to comply with

ERISA requirements governing the Plan.

                       THIRD CAUSE OF ACTION

         CLAIM FOR BENEFITS UNDER ERISA § 502(a)(1)(B)

            DISABILITY & COMPENSATION       BENEFITS PLAN

   50.   Plaintiff restate and re-allege the foregoing
     Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 16 of 20



paragraphs as if fully set forth in this cause of action.

   51.      ERISA § 502(a)(1)(B), 29 U.S.C. § 1132(a)(1)(B),

authorizes a participant or beneficiary of a plan to bring a

civil action to recover benefits due under the terms of the

plan, to enforce his rights under the terms of the plan, and to

clarify his rights to future benefits under the plan.

    52.     ERISA defines an “employee disability/compensation

benefit plan” and “disability/compensation plan” as “any plan,

fund, or program which was heretofore or is hereafter

established or maintained by an employer or by an employee

organization, or by both, to the extent that by its express

terms or as a result of surrounding circumstances such plan,

fund, or program (i) provides disability income to employees, or

(ii) results in a deferral of income by employees for periods

extending to the Disability & Compensation       of covered

employment or beyond.” 29 U.S.C. §1002(2)(A).

    53.     The Plan that Walmart offered to all employees meets

the definition of an “employee disability/compensation benefit

plan” under ERISA.

    54. Walmart, Sedgwick and Money Network’s refusal to

recognize and correct problems related to theft, fraud and

cybersecurity risks associated with the use of the Card was

unlawful.
     Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 17 of 20



    55. Walmart, Sedgwick and Money Network’s refusal to provide

a reasonable, ERISA compliant procedure for participants to seek

reimbursement of avoidable theft losses and cybersecurity

breaches was also a violation of ERISA.

   56.    Walmart, Sedgwick and Money Network’s ERISA violations

have damaged Plaintiff and the Class, including but not limited

to benefits due and owing had the Disability & Compensation

Benefits Plan complied with ERISA.

    57.    Walmart, Sedgwick and Money Network’s conduct is the

cause of injury and damage to Plaintiff and Class members in an

amount to be proven at trial.

                       FOURTH CAUSE OF ACTION

   CLAIM FOR OTHER APPROPRIATE RELIEF UNDER ERISA § 502(a)(3)

              DISABILITY & COMPENSATION     BENEFITS PLAN

    58.    Plaintiffs restate and re-allege the foregoing

paragraphs as if fully set forth in this cause of action.

    59.    Walmart, Sedgwick and Money Network are fiduciaries as

such term is defined by ERISA. 29 U.S.C. § 1002(21).

    60.    ERISA requires that a fiduciary “discharge his duties

with respect to a plan solely in the interest of the

participants and beneficiaries and – with the care, skill,

prudence and diligence under the circumstances then prevailing

that a prudent man acting in a like capacity and familiar with
     Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 18 of 20



such matters would use…” 29 U.S.C. § 1104(a)(1)(B).

   61.     Walmart, Sedgwick and Money Network’s refusal to

implement reasonable measures to avoid theft, fraud and

cybersecurity breaches, to charge administrative costs

associated with the same and to fail to provide a reasonable,

ERISA compliant mechanism for claiming refunds of money lost due

to theft, fraud and cybersecurity related to use of said card

were unlawful and a breach of their fiduciary duties.

   62.    Walmart, Sedgwick and Money Network’s refusal to

maintain a reasonable, ERISA compliant mechanism for

participants to seek reimbursement for losses of compensation

and disability pay due to theft, fraud and cybersecurity

breaches related to use of the Card was also a violation of

ERISA and a breach of their fiduciary duties.

   63.      The Plaintiffs and Class members are entitled to

equitable relief under ERISA § 502(a)(3), including

retroactively reforming the Plan to comply with ERISA’s

fiduciary obligations with respect to securely transferring

compensation and disability funds to Employees and implementing

policies and procedures to reimburse Employees for losses

associated with the same in order to be made whole and to

prevent Defendants’ unjust enrichment.

    64.    The defendants’ conduct has caused actual harm to
     Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 19 of 20



Plaintiffs and Class members in an amount to be proven at trial.

                          PRAYER FOR RELIEF

    WHEREFORE, Plaintiff individually, and on behalf of all

other similarly situated, demand judgment against the

Defendants, jointly and severally, and relief from this Court as

follows:

    A.      An order certifying the Class as described with the

named Plaintiff as Class Representative(s) and appointing

undersigned counsel as Lead Counsel for the Class;

    B.      A declaration that Plaintiff and Class Members are

legal “employees,” for all purposes, including, but not limited

to, ERISA;

    C.      A declaration that the Plan is an employee benefit

plan subject to ERISA;

    D.      A declaration that the Plan fails to comply with

ERISA’s provisions by failing to impose reasonable protections

to Card users for their losses due to against fraud, theft and

cybersecurity breaches and by failing to provide an ERISA

compliant procedure to make claims regarding losses relating to

the same;

    E.      Refunds to Plaintiff and the Class of card fees and

costs and all other costs passed on to participant and which

were purportedly charged to administer the card in a reasonably
      Case 2:21-cv-01205-MHH Document 1 Filed 09/03/21 Page 20 of 20



secure and convenient manner;

    F.    An injunction barring Defendants from continuing to

issue and use a card to deliver compensation and disability

benefits in a manner that is unreasonably prone to theft,

cybersecurity and theft;

    G.    An award of attorneys’ fees, plus the costs and

expenses of this action;

    H.    All such other legal and equitable relief to which

Plaintiff and Class are entitled.


                               Respectfully submitted,

                               s/Lee Wendell Loder
                               Lee W. Loder, Esq.
                               Attorney for Plaintiff

LODER, P.C.
PO Box 13545
Birmingham, AL 35202
Telephone: (205) 326-0566
Facsimile: (856)997-1401
Email: lloder@loderpc.com
